Opinion issued August 19, 2008









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00061-CR
____________

JAYSON BRENT DICKINSON , Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 400th District Court 
Fort Bend County, Texas
Trial Court Cause No. 45674HC



MEMORANDUM  OPINION
	Jayson Brent Dickinson appeals from the denial of his pretrial application for
habeas corpus relief in which he was seeking a bond reduction.  Appellant was
charged with the felony offense of assault-family violence. 
	Appellant has been convicted of the underlying offense and is no longer subject
to pretrial confinement.   See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim.
App. 1992); Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.--Houston [14th Dist.]
1992, no pet.).
	The appeal is dismissed as moot.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks.

Do not publish.  Tex. R. App. P. 47.2.(b).